DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a method of chroma prediction, comprising the features: “…wherein obtaining the prediction block of the transient chroma block of the to-be-processed image block comprises: determining a resolution of the transient chroma block based on the sampling format of the to-be-processed image block and the second processing information: when the resolution of the transient chroma block is different from the resolution of the transient luma block, adjusting the resolution of the transient luma block, so that resolution of the adjusted transient luma block is the same as the resolution of the transient chroma block, and using the adjusted transient luma block as a target block of the transient chroma block, or when the resolution of the transient chroma block is the same as the resolution of the transient luma block, maintaining the resolution of the transient luma block, and using the transient luma block as a target block of the transient chroma block; and obtaining the prediction block of the transient chroma block based on the target block of the transient chroma block.”, which are neither anticipated nor made obvious by the prior art of record. Independent claim 12 is the corresponding apparatus and is allowed for analogous reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425